Citation Nr: 1200627	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-32 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left hand disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from April 1980 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2008.  A statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Veteran was afforded a VA examination in January 2009, the Board finds that the VA medical opinion rendered is inadequate.  The VA examiner found no DJD and thus did not provide an opinion.  However, although not entirely clear, it appears that the examiner was relying, at least in part, on a January 2005 x-ray study of the hands.  A October 2007 private bone scan report by Miguel A. Vigo, M.D. resulted in an opinion that the image study demonstrated findings that were compatible with osteoarthritic changes involving the phalanges of the Veteran's hands.  Also, March and April 2008 reports from Vicente Sanchez, M.D. (contained in the Veteran's Social Security Administration file) shows osteoarthritis of the hands.  Further examination is necessary to clarify the matter of left hand disability and to obtain an appropriate nexus opinion.  

Furthermore, it appears to the Board that there may be outstanding private treatment records.  Referenced in the July 2010 supplemental statement of the case was an October 2008 medical report from Melba Sotomayor, M.D.  Of record, however, are duplicate copies of Dr. Sotomayor's March 2008 report.  

In light of the remand reasons above, the RO should obtain updated VA treatment records.  A review of the records show that the most current VA treatment record associated with the claims file is dated in August 2008.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain all treatment records Dr. Sotomayor.  The Board is particularly interested in the October 2008 medical report cited in the July 2007 supplemental statement of the case.

2.  The RO should take appropriate action to request updated VA treatment records, especially those pertaining to left hand disability from September 2008 onward.

3.  After completion of the above, the Veteran should also be afforded another appropriate VA examination to determine the nature, extent and etiology of any current left hand disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests (to include x-rays) should be accomplished.  

The examiner should clearly report all left hand disabilities diagnosed on examination.  As to any left hand disability so diagnosed, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current left hand disability is causally related to any injury during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current left hand disability is proximately due to or caused by the service-connected cervical spine disability?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current left hand disability has been aggravated by the service-connected cervical spine disability?

A rationale should be provided for all opinions.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

